Burke, J.
The facts leading up to this appeal are as follows: Plaintiff had brought suit against the elevator company to recover for the conversion of some grain hauled to the defendant’s elevator by a tenant. This action and one against the St. Anthony & Dakota Elevator Company were set for trial in the district court at Dakota upon a date certain. Plaintiff was a resident of Glendive, Montana, but happened to be away from home when his attorney wired him this information. Plaintiff’s wife, receiving the telegram, called plaintiff on the phone and notified him of its contents. He thereupon wired his attorney in care of the clerk of the district court of Dakota, and took a train for that place. The train upon which he was traveling was due to reach Dakota upon the morning of said day. The telegram, however, through the carelessness of the operator at Dakota, was not delivered for several days after it was received, and not until plaintiff had personally arrived. "When the case was called for trial, therefore, neither the judge nor the attorneys had any knowledge of the whereabouts of plaintiff. Defendant was there ready with his witnesses for trial. The trial judge called plaintiff’s attorney upon the telephone and asked him what he was going to do. The attorney replied that he had not yet received an answer to his telegram, and did not know the location of his client; that he did not know what he could do with the case, and that the only thing that could be done under the circumstances would be to dismiss both cases. That thereupon the judge made an oral order that the cases be dismissed without prejudice. That at 11:05 a. m. of that day the plaintiff arrived upon the train and advised the court of all the circumstances, including the nondelivery of the telegram, and thereupon the court reinstated the cases for trial, ordering the plaintiff to pay $25 in' each case to reimburse the defendant for the delay. The cases then proceeded to trial and resulted in judgment in favor of the plaintiff. Defendant appeals, claiming that the court upon the oral order of dismissal had lost jurisdiction of the cases.
(1) We think it clear that the court had jurisdiction to change his rule and reinstate the cases under the circumstances outlined above. Plaintiff himself had done nothing to secure the dismissal, neither had his attorney, excepting to state that he did not believe he was in a position to go to trial and could do nothing else than to submit to the non-suit. Neither plaintiff nor his attorney were in the least to blame, and *6the application was made within an hour from the time when the court had ordered the cases dismissed. The rule is correctly stated at 14 Oyc. at page 460: “Discretion of court. — A motion to set aside a non-suit or judgment of dismissal, and reinstate the case, being usually considered as in the nature of a motion for reconsideration, is addressed to, and rests in, the discretion of the court before whom the case was heard and by whom it was dismissed or the nonsuit granted, and such discretion will not be controlled unless manifestly abused. . . . Time for setting aside and reinstatement. — It is competent for a court to reinstate a case during the same term at which it was dismissed.” At page 461 it is said: “A dismissal or nonsuit will often be set aside where a suit is meritorious and it appears that plaintiff was not culpably negligent, and no injury results to defendant, and it will not require so strong a ground to set aside a nonsuit as to grant a new trial. Thus, a case may be reinstated where there has been surprise, improvident consent to dismissal by attorney, or failure to give bond for costs through ignorance that it would be required.” The cases cited fully bear out the text. Our own court in Colean Mfg. Co. v. Feckler, 16 N. D. 227, 112 N. W. 993, while not directly passing upon this point, strongly intimated that the trial court is vested with broad jurisdiction in relieving parties from defaults taken against them through inadvertence. They say, after setting out the facts upon which they acted: “In the light of the verdict it is too clear for discussion that the trial judge properly granted plaintiff’s motion to vacate said default judgment.” It is clear to us that the trial court in the case at bar acted within its jurisdiction.